Exhibit 10.3

 

 



SURETIES SUPPLEMENTAL AGREEMENT

 

THIS SURETIES SUPPLEMENTAL AGREEMENT (this “Agreement”) is dated October 18,
2019, among (i) Endurance Assurance Corporation, a Delaware corporation,
Endurance American Insurance Company, a Delaware corporation, Lexon Insurance
Company, a Texas corporation, Bond Safeguard Insurance Company, a South Dakota
corporation and Indemnity National Insurance Company, a Mississippi corporation,
(each, a “Surety” and collectively, the “Sureties”), (ii) Contura Energy, Inc.,
a Delaware corporation (“Contura”), and Contura Coal West, LLC, a Delaware
corporation (“Contura Coal West” and collectively with Contura, the “Contura
Parties”) and (iii) Eagle Specialty Materials, LLC, an Ohio limited liability
company (“ESM”, and together with the Sureties and the Contura Parties, the
“Parties”).

 

RECITALS

 

WHEREAS, Contura Coal West is the designated permittee under certain permits
(the “Permits”) issued by the State of Wyoming Department of Environmental
Quality, Land Quality Division (the “DEQ”) for the Eagle Butte and Belle Ayr
mines located in Campbell County, Wyoming (the “Mines”);

 

WHEREAS, Contura Coal West has posted certain bonds (the “Contura Bonds”) with
the DEQ to secure Contura Coal West’s reclamation obligations with respect to
the Mines (the “Reclamation Obligations”);

 

WHEREAS, Blackjewel, L.L.C. (“Blackjewel” ) purchased the Mines from Contura
Coal West in December 2017;

 

WHEREAS, because the applicable approvals had not been obtained at that time,
(i) the Permits were not transferred to Blackjewel at the time of closing of the
purchase of the Mines by Blackjewel and (ii) Contura Coal West and Blackjewel
entered into that certain Permit Operating Agreement dated December 8, 2017 (the
“Permit Operating Agreement”) relating to operation of the Mines by Blackjewel
under the Permits;

 

WHEREAS, on July 1, 2019, Blackjewel and certain of its subsidiaries and
affiliates (Blackjewel and such subsidiaries and affiliates collectively, the
“Blackjewel Debtors”) filed petitions for relief (the “Bankruptcy Cases”) under
Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101-1532 , as
amended, in the United States Bankruptcy Court for the Southern District of West
Virginia, and the Blackjewel Debtors are operating as debtors in possession
under the Bankruptcy Cases;

 

WHEREAS, concurrently with the execution of this Agreement, ESM is purchasing
the Mines from certain of the Blackjewel Debtors (the “Blackjewel Sellers” and
such purchase, the “ESM Purchase”);

 

WHEREAS, in connection with the ESM Purchase, ESM is assuming the Reclamation
Obligations and has posted certain bonds issued by the Sureties in the aggregate
amount of $237,600,500 (the “Substitute Bonds) with the DEQ, and upon Substitute
Bonds have been filed with and accepted by the DEQ, and the DEQ has released the
Contura Bonds and has released or will release the other collateral posted by
Contura Coal West in connection therewith;

 

WHEREAS, subject to certain terms and conditions, Contura Coal West has
consented to ESM commencing and continuing mining and reclamation operations
under the Permit Operating Agreement;

 

 

 

WHEREAS, in connection with the ESM Purchase, the United States Department of
the Interior Office of Surface Mining, Reclamation and Enforcement (“OSMRE”),
Contura Coal West, EMS and FM Coal, LLC, an affiliate of ESM, are entering into
or have entered into an Agreement dated October 18, 2019 (the “OSMRE
Agreement”), a copy of which has been provided to the Sureties and is attached
hereto as Exhibit A;

 

WHEREAS, Contura has agreed to provide certain consideration to ESM in
connection with the ESM Purchase, but only if the Sureties give certain
assurances to Contura and Contura Coal West and agree to certain covenants with
Contura and Contura Coal West; and

 

WHEREAS, in order to induce Contura to provide the consideration to ESM as
described above, the Sureties are entering into this Agreement.

 

NOW, THEREFORE, in consideration of the recitals above, which are incorporated
by reference herein , and the mutual promises, representations, warranties,
covenants, conditions and agreements contained herein , the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound by the terms hereof, covenant and agree as follows:

 

1.       Agreement of Sureties. The Sureties hereby acknowledge and agree as
follows, notwithstanding anything in the Substitute Bonds to the contrary:

 

(a)       The Sureties agree that if the DEQ makes a demand for payment pursuant
to some or all of the Substitute Bonds, the Sureties will promptly act in
accordance with the terms of such Substitute Bonds.

 

(b)       Notwithstanding (x) anything in the Substitute Bonds (including any
language in the Substitute Bonds making or purporting to make Contura Coal West
jointly and severally liable thereon), (y) any obligation under applicable law
or (z) anything otherwise to the contrary, the Sureties agree that neither
Contura nor Contura Coal West nor any of their affiliates will have any
liability in respect of or relating to the Substitute Bonds or the obligations
secured thereby and none of the Sureties will make any claim or seek any payment
from Contura, Contura Coal West or any of their affiliates (or any collateral
previously provided by Contura Coal West) arising from or relating to the
Substitute Bonds or the obligations secured thereby.

 

(c)       The Sureties acknowledge and consent to OSMRE Agreement, pursuant to
which, among other things, OSMRE agrees that (i) Contura Coal West will not be
linked to any Surface Mining Control and Reclamation Act of 1977, as revised
(“SMCRA”), violation created by ESM once it assumes operational responsibility
for the Mines through and until such time as the Permits transfer to ESM, (ii)
OSMRE will not make Contura Coal West or any of the owners or controllers of
Contura Coal West liable for the abatement of any SMCRA violation created by ESM
once ESM assumes operational responsibility for the Permits until the Permits
transfer and (iii) any Permit or bond forfeiture shall not be linked to or held
against Contura Coal West or any of its affiliates, officers directors, owners
or controllers under the OSMRE Applicant Violator System (AVS).

 

(d)       The Sureties acknowledge and agree that neither of the Contura Parties
nor any of their affiliates (i) have entered into or will enter into any general
indemnity agreement, or any other similar agreement, with any of the Sureties in
connection with the Substitute Bonds or (ii) have posted or will post any
collateral in connection with the Substitute Bonds.

 

 

 

2.       Counterparts. This Agreement may be executed by the Parties in several
counterparts, each of which shall be an original, but all of which shall
constitute but one and the same agreement. Delivery of an executed counterpart
of this Agreement by telecopy or electronic mail by any Party hereto shall be
effective as such party’s original executed counterpart.

 

3.       Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF DELAWARE.

 

4.       Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

[Remainder of page intentionally blank.]

 

 

 

IN WITNESS WHEREOF, each of the Parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

  Endurance Assurance Corporation         By: /s/ E. Patrick Hennesy III   Name:
E. Patrick Hennesy III   Title: Senior Vice President                    
Endurance American Insurance Company         By: /s/ E. Patrick Hennesy III  
Name: E. Patrick Hennesy III   Title: Senior Vice President                    
Lexon Insurance Company         By: /s/ E. Patrick Hennesy III   Name: E.
Patrick Hennesy III   Title: Senior Vice President                     Bond
Safeguard Insurance Company         By: /s/ E. Patrick Hennesy III   Name: E.
Patrick Hennesy III   Title: Senior Vice President      

 

 

 



[Signature Page to Sureties Supplemental Agreement]

 



 

 

 

              INDEMNITY National Insurance Company         By: /s/ Thomas F.
Elkins   Name: Thomas F. Elkins   Title: President                     Contura
Energy, Inc.         By: /s/ C. Andrew Eidson   Name: C. Andrew Eidson   Title:
EVP & Chief Financial Officer                     Contura Coal West, LLC        
By: /s/ C. Andrew Eidson   Name: C. Andrew Eidson   Title: EVP & Chief Financial
Officer                     Eagle Specialty Materials, LLC         By: /s/
Michael T. Costello   Name: Michael T. Costello   Title: Authorized
Representative

 

 

 

[Signature Page to Sureties Supplemental Agreement]

 





 

 